Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.  
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to a liquid hand dishwashing composition, classified in C11D; 3/30.
II. Claim 20, drawn to a method of manually washing dishware, classified in B08B; 3/04.
The inventions are independent or distinct, each from the other because:
Inventions of Group I and Group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product of Group I can be used in a materially different process such as in a method of cleaning textiles/laundry.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

2)  The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
3)  The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
During a telephone conversation with Melissa Krasovec on June 14, 2021, a provisional election was made with traverse to prosecute the invention of Group I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hulskotter et al (US 2015/0315522).
Hulskotter et al teach a hard surface cleaning composition containing from 1% to 60% by weight of the composition of a surfactant system, and from 0.1% to 10% by weight of a cleaning amine which is the same as recited by instant claim 16.  See Abstract.  Suitable surfactants include anionic surfactants selected from the group consisting of alkyl sulfate, alkyl alkoxy sulfate, and mixtures thereof.  Additionally, suitable surfactants include amphoteric and zwitterionic surfactants, and optionally, a nonionic surfactant.  See column 3, lines 45-69.  Suitable anionic surfactants include linear and branched alkyl sulfates and ethoxylated alkyl sulfates which are the same as recited by the instant claims and have a degree of branching from about 5% to about 40%.  See column 3, line 5 to column 5, line 60.  Suitable nonionic surfactants include the condensation products of aliphatic alcohols with from 1 to 25 moles of ethylene oxide, alkylpolyglucosides, etc., which may be used in amounts from 0.1 to 40% by weight.  Suitable amphoteric surfactants include amine oxides, such as cocodimethyl amino oxide, etc.  See column 6.  Divalent cations may be used in the compositions in amounts from 0.01% to 1.5% and include magnesium chloride, etc.  See column 8, lines 1-15.  
	Hulskotter et al do not teach, with sufficient specificity, a composition containing an anionic surfactant which is a mixture of linear and branched alkyl sulfates and alkyl ethoxy sulfates, a co-surfactant, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
	Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing an anionic surfactant which is a mixture of linear and branched alkyl sulfates and alkyl .  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hulskotter et al (US 2015/0315522) as applied to claims 1-13, 16, 17, and 19 above, and further in view of EP 2,757,144.
Hulskotter et al are relied upon as set forth above.  However, Hulskotter et al do not teach the use of an alkyl polyglycoside surfactant having the specific degree of polymerization as recited by the instant claims.  
‘144 teaches a liquid detergent which provides good cleaning, fast dissolution, etc.  See Abstract. And para. 1.  Suitable surfactants include anionic, nonionic, cationic, amphoteric, and mixtures thereof.  See para. 24. Suitable nonionic surfactants include alkyl polyglycosides having a degree of polymerization from 0 to 10.  See paras. 46-50.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an alkyl polyglycoside having a degree of polymerization, for example, of 1, in the composition taught by Hulskotter, with a reasonable expectation of success, because ‘144 teaches the use of an alkyl polyglycoside having a degree of polymerization, for example, of 1, in a similar .  
Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hulskotter et al (US 2015/0315522) as applied to claims 1-13, 16, 17, and 19 above, and further in view of Borne (US 2009/0014029).
Hulskotter et al are relied upon as set forth above.  However, Hulskotter et al do not teach the use of an alkoxylated polyethyleneimine or the specific viscosity of the composition as recited by the instant claims.  
Borne teaches a stable liquid detergent composition having a pH of 7.5 to 8.4 and comprising an alkyl ethoxy sulfate surfactant, an amine oxide surfactant,and a polyethyleneimine polymer to provide improved grease cleaning and sudsing and to reduce solution slipperiness. See Abstract.  Suitable polyethyleneimine polymers include those which are the same as recited by the instant claims.  See paras. 13-20.  The viscosity of the composition is from 75 to 200 cps.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an alkoxylated polyethyleneimine polymer in the composition taught by Hulskotter et al, with a reasonable expectation of success, because Borne et al teach that the use of an alkoxylated polyethyleneimine polymer in combination with an alkyl ethoxyl sulfate and amine oxide surfactant in a similar composition provides enhanced grease cleaning and further, Hulskotter et al teach the use of alkyl ethoxy sulfates and amine oxide surfactants in general. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate the composition as taught by Hulskotter .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/June 16, 2021